IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

JARED LUCAS BROWN,                       NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D15-0875

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed April 1, 2015.

Amended Petition Alleging Ineffective Assistance of Appellate Counsel -- Original
Jurisdiction.

Jared Lucas Brown, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      The petition alleging ineffective assistance of appellate counsel is denied on the

merits.

WOLF, BENTON, and RAY, JJ., CONCUR.